NO.
12-07-00248-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
IN RE: ENERGY TRANSFER
FUEL, LP,     §          ORIGINAL
PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
            On March 19,
2008, this court delivered an opinion conditionally granting the petition for
writ of mandamus filed by Energy Transfer Fuel, LP as relator.  That opinion ordered Respondent, the
Honorable Deborah Oakes Evans, sitting in the 3rd Judicial District Court,
Anderson County, Texas, to vacate the Final Judgment and Decree of Condemnation
dated March 24, 2006 and enter a judgment adopting the Award of Special
Commissioners entered on February 17, 2006. 
Subsequently, on March 27, 2008, Respondent signed a judgment complying
with this court’s order and opinion of March 19, 2008.
            All issues
attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this original proceeding is dismissed.
                                                                                                     JAMES T. WORTHEN    
                                                                                                                 Chief Justice
 
 
Opinion delivered March 31,
2008.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
(PUBLISH)